Citation Nr: 1415249	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in January 2010.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge at the RO in November 2010.  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for hearing loss disability and tinnitus were denied by a February 2006 RO rating decision; the Veteran was notified of the decision, but did not file a timely notice of disagreement and did not submit new and material evidence within one year of the rating decision.

2.  In December 2007, the Veteran requested that his claims of entitlement to service connection for hearing loss and tinnitus be reopened.

3.  All of the evidence submitted since the February 2006 RO rating decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for hearing loss and tinnitus.
CONCLUSIONS OF LAW

1.  The February 2006 RO rating decision which denied entitlement to service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2.  New and material evidence has not been received to reopen the Veteran's claims of entitlement to service connection hearing loss or tinnitus and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.  A letter dated in January 2008 discussed the evidence required to reopen the Veteran's hearing loss and tinnitus claims.  The defects existing at the time of the previous final decisions were identified and the Veteran was advised of the meaning of the terms 'new' and 'material' in the context of reopening a claim.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ('Justus does not require the Secretary [of VA] to consider the patently incredible to be credible').

The RO denied the Veteran's claim for hearing loss and tinnitus in a February 2006 rating decision.  It concluded that there was no evidence showing that tinnitus was associated with service, and that there was no evidence that chronic hearing loss was incurred in or aggravated by service, or present to a compensable degree within one year of separation.  At that time, the evidence of record included the Veteran's service treatment records and post-service VA treatment records.  

Since the February 2006 rating decision, additional VA treatment records, testimony from a January 2010 Travel Board hearing, and additional statements from the Veteran have been added to the claims file.  

Some of the additionally received evidence is 'new' in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is 'material' for purposes of reopening the claims for service connection for hearing loss or tinnitus.  The evidence added to the record does not include any indication that a current hearing loss or tinnitus disorder was incurred in or related to active service, which was the basis for the prior determination.  

All other statements from the Veteran also reiterate his previously considered assertions.  As such, these statements merely reiterate contentions that were previously considered by the RO in the rating decisions and are not considered new or material.

In sum, the Board finds the evidence added to the claims file since the February 2006 RO decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claims.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's claimed hearing loss or tinnitus was incurred in or caused by service.  The Veteran's lay statements are merely redundant of the evidence previously considered, and the medical reports are devoid of a diagnosis or nexus between his current symptoms and his active duty.

As the information provided in support of the application to reopen the claims for service connection for hearing loss and tinnitus does not cure the defects identified by the February 2006 rating decision, the Board finds that new and material evidence has not been submitted, and the appeals as to these issues must be denied.


ORDER

New and material evidence having not been submitted, the petition to reopen the claim of entitlement to service connection for a hearing loss disability is denied.

New and material evidence having not been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is denied.



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


